[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 08-14642                ELEVENTH CIRCUIT
                            Non-Argument Calendar               APRIL 27, 2009
                          ________________________           THOMAS K. KAHN
                                                                   CLERK
                       D. C. Docket No. 90-00086-CR-CB

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

WILLIE GILBERT PHILLIPS,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                               (April 27, 2009)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Willie Gilbert Phillips appeals, pro se, from the sentence imposed by the

district court following its grant of his counseled motion for a reduced sentence,

pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 706 to the Sentencing
Guidelines. On appeal, Phillips argues that the district court erred in its application

of § 3582(c)(2) when it refused to sentence him below the minimum of the

amended guideline range. After thorough review, we affirm.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d
983, 984 (11th Cir. 2008).

      A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission.              18

U.S.C. § 3582(c)(2). Any reduction, however, must be “consistent with applicable

policy statements issued by the Sentencing Commission.”          Id.   The applicable

policy statement provides that, “the court shall not reduce the defendant’s term of

imprisonment under 18 U.S.C. § 3582(c)(2) and this policy statement to a term that

is less than the minimum of the amended guideline range.”                    U.S.S.G.

§ 1B1.10(b)(2)(A). The policy statement does allow for one exception, see id., but

that exception is not relevant here.

      Phillips’s argument is foreclosed by precedent.         We recently held that

Booker does not apply to § 3582(c)(2) proceedings, and thus, the district court is

bound by the limitations imposed by § 1B1.10 and does not have the authority to



                                           2
sentence below the amended guideline range. See United States v. Melvin, 556
F.3d 1190, 1192 (11th Cir. 2009) (holding that Booker does not “prohibit the

limitations on a judge’s discretion in reducing a sentence imposed by § 3582(c)(2)

and the applicable policy statement by the Sentencing Commission”), petition for

cert. filed, (U.S. Feb. 10, 2009) (No. 08-8664). Accordingly, we affirm.

      AFFIRMED.




                                         3